                                                      Case 2:20-cv-02233-KJD-EJY Document 16 Filed 01/19/21 Page 1 of 2



                                    1           MONTGOMERY Y. PAEK, ESQ., Bar No. 10176
                                                AMY L. THOMPSON, ESQ., Bar No. 11907
                                    2           LITTLER MENDELSON, P.C.
                                                3960 Howard Hughes Parkway
                                    3           Suite 300
                                                Las Vegas, NV 89169-5937
                                    4           Telephone:   702.862.8800
                                                Fax No.:     702.862.8811
                                    5           Email:       mpaek@littler.com
                                                             athompson@littler.com
                                    6
                                                Attorneys for Defendant
                                    7           DOMINO’S PIZZA LLC

                                    8                                           UNITED STATE DISTRICT COURT
                                    9                                                 DISTRICT OF NEVADA
                                10

                                11              EMMANUEL FLORES, on behalf of                     Case No. 2:20-cv-02233-KJD-EJY
                                                himself and all others similarly situated,
                                12
                                                                   Plaintiff,
                                13                                                                STIPULATION AND [PROPOSED]
                                                vs.                                               ORDER TO EXTEND TIME FOR
                                14                                                                DEFENDANT TO FILE RESPONSE TO
                                                DOMINO’S PIZZA LLC; and DOES 1                    PLAINTIFF’S AMENDED COMPLAINT
                                15              through 50, inclusive,
                                                                                                  (First Request)
                                16                                 Defendant(s).
                                17

                                18                       Plaintiff Emmanuel Flores (“Flores”) and Defendant Domino’s Pizza LLC (“Defendant”), by
                                19              and through their undersigned counsel, hereby agree and stipulate to extend the time for Defendant to
                                20              file a responsive pleading from the current deadline of January 25, 2021, up to and including February
                                21              15, 2021. This extension is necessary as counsel for Plaintiff and Defendant are in continued
                                22              discussions regarding an arbitration agreement and the effect that it will have on this currently pending
                                23              court action.
                                24              ///
                                25

                                26              ///
                                27

                                28
L I T T L ER ME N DE LS ON, P.C .
           A t t o r n e y s A t L aw
  3 9 6 0 H o w a r d H u g h e s Pa r k wa y
                 S ui te 300
    L a s V e g a s , N V 8 9 1 6 9 - 59 3 7
              702.862.8800
                                                    Case 2:20-cv-02233-KJD-EJY Document 16 Filed 01/19/21 Page 2 of 2



                                    1                    This is the first request for an extension to respond to the Plaintiff’s First Amended Complaint.

                                    2           This request is made in good faith and not for purpose of delay.

                                    3           Dated: January 19, 2021                          Dated: January 19, 2021
                                    4           Respectfully submitted,                          Respectfully submitted,
                                    5

                                    6           /s/ Joshua D. Buck                              /s/ Amy L. Thompson
                                                MARK R. THIERMAN, ESQ.                          MONTGOMERY Y. PAEK, ESQ.
                                    7           JOSHUA D. BUCK, ESQ.                            AMY L. THOMPSON, ESQ.
                                                LEAH L. JONES, ESQ.                             LITTLER MENDELSON, P.C.
                                    8           JOSHUA R. HENDRICKSON, ESQ.
                                                THIERMAN BUCK LLP                               Attorneys for Defendant
                                    9                                                           DOMINO’S PIZZA LLC
                                                CHRISTIAN GABROY, ESQ.
                                10              KAINE MESSER, ESQ.
                                                GABROY LAW OFFICES
                                11
                                                Attorneys for Plaintiff
                                12              EMMANUEL FLORES
                                13
                                                ORDER
                                14

                                15                                                                      IT IS SO ORDERED.

                                16                                                                      Dated this 19th day of January, 2021.
                                17

                                18
                                                                                                        _______________________________________
                                19
                                                                                                        UNITED STATES MAGISTRATE JUDGE
                                20
                                                4827-1957-6535.1 064114.1013
                                21

                                22

                                23

                                24

                                25

                                26

                                27

                                28
L I T T L ER ME N DE LS ON, P.C .
           A t t o r n e y s A t L aw
  3 9 6 0 H o w a r d H u g h e s Pa r k wa y
                                                                                                   2.
                 S ui te 300
    L a s V e g a s , N V 8 9 1 6 9 - 59 3 7
              702.862.8800
